Case 2:17-cr-20489-TGB-EAS ECF No. 476, PageID.3466 Filed 07/23/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff                       Case No. 2:17-cr -20489

Vs.                                   HONORABLE TERRENCE G. BERG
                                       United States District Judge
TYLER ANDREW JACKSON

      Defendant,

_____________________________________________________________/

            MOTION TO STRIKE MOTION TO WITHDRAW AS COUNSEL

      CJA counsel Claude M. Chapman request this HONORABLE COURT enter an

Order striking the Motion filed to withdraw as counsel to Defendant Tyler Andrew

Jackson. ECF No. 471, Page ID3446.

      In support counsel states as follows:

      That the communication between Defendant Tyler Andrew Jackson and

counsel has been restored so as to allow counsel to continue to provide the level

of representation required by applicable court rules, rules of professional conduct

and constitutional provisions.




                                         1
Case 2:17-cr-20489-TGB-EAS ECF No. 476, PageID.3467 Filed 07/23/21 Page 2 of 3




      WHEREFORE, CLAUDE M. CHAPMAN, respectfully prays this HONORABLE

COURT enter an Order striking his Motion to withdraw as counsel for Tyler

Andrew Jackson in the above captioned matter.

                               Respectfully Submitted,

                               s/ Claude M. Chapman

                               Attorney for Tyler Andrew Jackson
                               18004 Roselawn Street
                               Detroit MI 48221
                               (313)802 0128
                               cchapman819@ameritech.net
 Dated: July 19, 2021




                                       2
Case 2:17-cr-20489-TGB-EAS ECF No. 476, PageID.3468 Filed 07/23/21 Page 3 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff                         Case No. 2:17-cr -20489

Vs.                                     HONORABLE TERRENCE G. BERG
                                         United States District Judge
TYLER ANDREW JACKSON

     Defendant,
______________________________________________________________/

ORDER GRANTING MOTION TO STRIKE MOTION TO WITHDRAW AS COUNSEL

      Presently before the COURT is CJA counsel Claude M. Chapman’s Motion to

strike Motion to withdraw as counsel.

      Upon review of the present Motion and this case’s docket, the COURT will

grant the relief requested.

      Accordingly, IT IS HEREBY ORDERED that the Motion to Strike the Motion

To Withdraw AS Counsel is Granted.

IT IS SO ORDERED


Dated: July 23, 2021                    /s/Terrence G. Berg___________________
                                        Honorable Terrence G. Berg
                                        United States District Judge




                                          3
